Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 4/5/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/055,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a third layer that is formed on the second layer and serves as a light-emitting layer made of a group II]-nitride and a fourth layer that is formed on the third layer and serves as a p-type layer made of a group II]-nitride and doped with a p-type dopant are essential  active or device layers to form light emitting diodes. Instant claims and application claims recite results of XRD (0002) and XRD (10-12) of GaN layer with similar thickness with in-plane fluctuations and warping II-nitride laminate structures. Note that provisional application 177/055,542 teach LEDs(see para 0002)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1- 8, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 13 of copending Application No. 16/952,665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a third layer that is formed on the second layer and serves as a light-emitting layer made of a group II]-nitride and a fourth layer that is formed on the third layer and serves as a p-type layer made of a group II]-nitride and doped with a p-type dopant are essential  active or device layers to form light emitting diodes. Instant claims and application claims recite results of XRD (0002) and XRD (10-12) of GaN layer with similar thickness with in-plane fluctuations and warping II-nitride laminate structures. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                                                          Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prii0r art neither teach  nor suggust” the group III-nitride laminated substrate wherein the second layer has a thickness of 7 um or less, and a ratio of the number of semiconductor light-emitting elements in which alight emission output of 10 mW or more is obtained, a light emission peak wavelength is within a range of a wavelength shorter by 5 nm than a reference light emission wavelength to a wavelength longer by 5 nm than the reference light emission wavelength, a driving voltage for generating a reference driving current is within a range of a voltage lower by 0.1 V than a reference driving voltage to a voltage higher by 0.1 V than the reference driving voltage, and a leakage current is 1 WA or less when a reverse-direction voltage of 20 V is applied between the second layer and the fourth layer, to the total number of semiconductor light-emitting elements obtained from the group III-nitride laminated substrate is 10% or more as recited in claim 13, where some of the limitations individually recited in claims 9-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references teach XRD on AlN layer (US 2017/0141269) AlN with XRD (0004) and XRD (10-12) . Prior art teach  GaN layers with XRD (004) or XRD (002) as shown in US 2014/0264363, para 0026) and US 9239539(see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816